Citation Nr: 0516729	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-44 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to May 1, 2004, for 
the addition of the veteran's current wife, M.D., as his 
dependent spouse. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision issued in 
August 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.


REMAND

Following certification of the veteran's appeal to the Board, 
his representative indicated in a May 2005 communication that 
the veteran desired a video-conference hearing before a 
Veterans Law Judge.  As such, a remand is necessary to afford 
the veteran his requested hearing.  38 C.F.R. §§ 20.703, 
20.704 (2004).   

Accordingly, this case is REMANDED for the following:

The veteran should be scheduled for a 
video-conference hearing at the RO before 
a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




